MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                              May 19 2015, 7:58 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Karen Wrenbeck                                           James L. Whitlatch
Monroe County Public Defender                            Kathryn DeWeese
Bloomington, Indiana                                     Bunger & Robertson
                                                         Bloomington, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the                                    May 19, 2015
Commitment of A.A.,                                     Court of Appeals Case No.
                                                        53A01-1412-MH-530
Appellant-Respondent,
                                                        Appeal from the Monroe Circuit
        v.                                              Court.
                                                        The Honorable Stephen R. Galvin,
                                                        Judge.
Indiana University Health                               Cause No. 53C07-1410-MH-362
Bloomington Hospital,
Appellee-Petitioner




Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 53A01-1412-MH-530 | May 19, 2015         Page 1 of 7
[1]   A.A. appeals the order of the trial court finding that she is gravely disabled and

      ordering that she be committed to a psychiatric care facility. Finding that the

      trial court’s order is supported by clear and convincing evidence, we affirm.


                                                    Facts
[2]   On October 30, 2014, A.A. was found wandering the streets of Bloomington in

      a confused state. A.A. was examined by Katherine Esarey, a therapist at

      Centerstone Behavioral Health Center (Centerstone). Esarey filed an

      application for emergency detention stating that A.A. appeared “psychotic and

      disorganized.” Appellant’s App. p. 5. Esarey further stated that if A.A. was

      not restrained immediately she would “continue to be at risk of harm to herself

      due to her mental health challenges and current homelessness.” Id. The trial

      court granted the application that same day and ordered A.A. committed to IU

      Health Bloomington Hospital for seventy-two hours. Id. at 8.


[3]   On November 5, 2014, Dr. Carey Mayer, who had examined A.A., filed a

      report in the trial court alleging that A.A. was suffering from a psychiatric

      disorder and was in need of custody, care, and treatment at an appropriate

      facility. Dr. Mayer was familiar with A.A. from her prior hospitalizations. He

      noted that A.A. had a long history of paranoid schizophrenia and could not be

      relied upon to take her medication regularly.


[4]   On November 7, 2014, the trial court held a hearing at which Dr. Mayer

      testified. Dr. Mayer reiterated the information contained in his November 5

      report and recommended that A.A. be committed to a psychiatric care facility

      Court of Appeals of Indiana | Memorandum Decision 53A01-1412-MH-530 | May 19, 2015   Page 2 of 7
      for one year given the “chronicity of her problems.” Tr. p. 7. Later that day,

      the trial court issued an order finding that A.A. was gravely disabled and

      ordering her involuntary regular commitment1 to an appropriate facility—

      Centerstone2—“until [she] is discharged or until the Court terminates the

      commitment.” Appellant’s App. p. 19. The trial court ordered the head of

      Centerstone to submit a report regarding A.A.’s condition no later than

      November 7, 2015. A.A. now appeals.


                                   Discussion and Decision
[5]   Civil commitment proceedings serve to protect the public and to “ensure the

      rights of the person whose liberty is at stake.” Civil Commitment of T.K., 27
N.E.3d at 273. Due process requires that the facts justifying an involuntary

      commitment be shown by clear and convincing evidence. Id. In determining

      whether such a showing has been made, we will affirm if, “considering only the

      probative evidence and the reasonable inferences supporting it, without

      weighing evidence or assessing witness credibility, a reasonable trier of fact

      could find the necessary elements proven by clear and convincing evidence.”

      Id. (quotations omitted).




      1
       A “regular commitment” is a commitment for an indefinite period of time and is governed by Indiana Code
      chapter 12-26-7. Civil Commitment of T.K. v. Dep’t of Veterans Affairs, 27 N.E.3d 271 n.1 (Ind. 2015).
      2
       Although the order specified that A.A. would be committed to IU Health Bloomington Hospital, during the
      hearing, the trial court believed that A.A. would be committed to Centerstone and the record shows that
      A.A. was transferred from Bloomington Hospital to Centerstone on November 13, 2014. Tr. p. 19;
      Appellant’s App. p. 22.

      Court of Appeals of Indiana | Memorandum Decision 53A01-1412-MH-530 | May 19, 2015           Page 3 of 7
[6]   Indiana Code section 12-26-7-5 provides:

              (a)     If at the completion of the hearing and the consideration of the
                      record an individual is found to be mentally ill and either
                      dangerous or gravely disabled, the court may enter either of the
                      following orders:
                      (1)      For the individual’s custody, care, or treatment, or
                               continued custody, care, or treatment in an appropriate
                               facility.
                      (2)      For the individual to enter an outpatient therapy
                               program under IC 12-26-14.

      Here, the trial court found A.A. to be “gravely disabled” and ordered her

      committed to Centerstone for continued custody, care, and treatment.

      Appellant’s App. p. 19-20.


[7]   An individual is “gravely disabled” for involuntary commitment purposes if

      that individual,

              . . . as a result of mental illness, is in danger of coming to harm
              because the individual:
                      (1)      is unable to provide for that individual’s food, clothing,
                               shelter, or other essential human needs; or
                      (2)      has a substantial impairment or an obvious deterioration
                               of that individual’s judgment, reasoning, or behavior
                               that results in the individual’s inability to function
                               independently.

      Ind. Code § 12-7-2-96. A.A. argues that she cannot be considered “gravely

      disabled” under either prong of this analysis.


[8]   A.A. first argues that she is able to provide for her food, clothing, shelter, and

      other essential needs. As to shelter, A.A. argues that she can stay at her
      Court of Appeals of Indiana | Memorandum Decision 53A01-1412-MH-530 | May 19, 2015    Page 4 of 7
       mother’s residence.3 Appellant’s Br. p. 9. Furthermore, A.A. points out that

       there is no evidence in the record that she was malnourished when she arrived

       at the hospital and, therefore, no evidence that she is incapable of providing

       food for herself. Id.


[9]    However, A.A.’s assertion that she can go to her mother’s residence is belied by

       the fact that, when she was found, she was wandering the streets. Dr. Mayer

       testified that A.A. had spoken about having an altercation with her mother and

       indicated that she was choosing not to return to her mother’s. Tr. p. 13.

       Furthermore, there is no evidence in the record indicating either the location or

       condition of mother’s residence.


[10]   Similarly, there is no evidence in the record indicating that A.A.’s mother is

       capable of providing for A.A.’s essential needs. In fact, the only evidence as to

       this issue indicates that A.A.’s mother is incapable of providing for her, as A.A.

       testified that she and her mother had recently been at the park asking people for

       money. Id. at 16. There is also no evidence indicating that A.A. is capable of

       finding employment. Dr. Mayer’s testimony as to her current mental state is

       evidence to the contrary. Id. at 6.


[11]   Finally, while A.A. was not malnourished when she arrived, viewing her

       situation in light of the totality of the evidence available to the trial court, this




       3
        A.A. is apparently also married, but the record indicates that she does not know where her husband is. Tr.
       p. 15-16.

       Court of Appeals of Indiana | Memorandum Decision 53A01-1412-MH-530 | May 19, 2015               Page 5 of 7
       fact does not necessarily indicate that she will be able to provide herself with

       sufficient food over the long term. Consequently, we believe that, while there

       may be some evidence that A.A. is able to find shelter, there was clear and

       convincing evidence in the record from which the trial court could conclude

       that A.A. was incapable of providing for herself in other essential ways. See

       T.A. v. Wishard Health Serv., 950 N.E.2d 1266, 1271 (Ind. Ct. App. 2011)

       (affirming commitment order where T.A. was unable to explain how she would

       meet her basic needs and her view of her ability to care for herself was

       unrealistic).


[12]   Moreover, this evidence also indicates that A.A. has substantial impairment in

       her judgment, reasoning, or behavior that leaves her unable to function

       independently. Dr. Mayer testified that he is very familiar with A.A. because

       “between the years of about 2003 to 2007,” A.A. was hospitalized about two

       times a year because she was showing symptoms of paranoid schizophrenia. Id.

       at 5. When Dr. Mayer examined her on this occasion, A.A. “was under the

       distinct impression that there were people trying to murder her, that the police

       were trying to murder her.” Id. at 6.


[13]   In addition to this, Dr. Mayer testified that it is unlikely that A.A. is able or

       willing to attend to her mental health on her own. Dr. Mayer noted that A.A.

       is “becoming quite evasive about describing what her symptoms are.” Id. He

       also noted that most of A.A.’s prior hospitalizations had come as a result of her

       ceasing to take her prescribed medication and that her problems were further

       compounded by her use of non-prescribed drugs. Id. at 8.

       Court of Appeals of Indiana | Memorandum Decision 53A01-1412-MH-530 | May 19, 2015   Page 6 of 7
[14]   A.A. analogizes her case to L.W. v. Midtown Community Health Center, 823
N.E.2d 702 (Ind. Ct. App. 2005). In that case, this Court found the evidence

       insufficient to support the conclusion that L.W. was gravely disabled in part

       because L.W. had complied with his medication regimen. Id. at 704.

       However, such is not the case here. Instead, the evidence indicates that A.A.

       has been non-compliant in the past and that she currently expresses an

       unwillingness to take certain medications if prescribed as well as an

       unwillingness to receive any injections. Tr. p. 17-18. Dr. Mayer testified that

       A.A.’s illness is such that it may be necessary for her to occasionally receive

       injections. Id. at 10-11. As such, A.A.’s reliance on L.W. is misplaced.


[15]   The evidence indicates that A.A. suffers from a serious mental disorder which

       requires determined and persistent attention. The evidence also suggests that

       A.A. is either incapable of or unwilling to attend to her illness by regularly

       taking her prescribed medications. We believe that this amounts to clear and

       convincing evidence that A.A.’s judgment, reasoning, or behavior is impaired

       to the extent that she is not able to function independently. See In re

       Commitment of C.P., 10 N.E.3d 1023, 1027 (Ind. Ct. App. 2014) (affirming

       commitment order where C.P. showed an unwillingness to take her

       medication), trans. denied. Consequently, we believe the trial court’s finding

       that A.A. is gravely disabled is supported by clear and convincing evidence.


[16]   The judgment of the trial court is affirmed.


       Friedlander, J., and Mathias, J., concur.

       Court of Appeals of Indiana | Memorandum Decision 53A01-1412-MH-530 | May 19, 2015   Page 7 of 7